Exhibit 10.14 STEPAN COMPANY 2 NON-QUALIFIED STOCK OPTION AGREEMENT THIS AGREEMENT (this “Agreement”), dated as of the day of , 20, is entered into by and between Stepan Company, a Delaware corporation (the "Company"), and Participant Name (the "Participant"). WITNESSETH THAT: IT IS AGREED, by and between the parties hereto, as follows: 1.In accordance with the provisions of the Stepan Company 2011 Incentive Compensation Plan (the "Plan"), the Company hereby grants to the Participant a Non-Qualified Stock Option to purchase a total of Number of Shares Granted shares of common stock of the Company ("Common Stock").The purchase price of each share of Common Stock subject to this Agreement shall be $Grant Price. 2.The right to exercise the option shall be subject to the terms and conditions of the Plan and this Agreement. The option shall vest and become exercisable in three installments on each of the first three anniversaries of the date first written above (each, an “Anniversary Date”), in accordance with the following schedule, provided the Participant has remained continuously employed by the Company through the applicable Anniversary Date: Vesting Date Percent of Option Vested First Anniversary Date 33% Second Anniversary Date 33% Third Anniversary Date 34% Once the Participant’s employment with the Company terminates for any reason, no additional portion of the option shall become vested. The option shall expire at the earliest of ten (10) years after the date first written above; the date established by the Compensation and Development Committee of the Board of Directors (the “Committee”) at the time of the grant; or the date which is the last date of the next trading window as in effect under the Company’s Insider Trading Policy occurring after the Participant’s employment with the Company is terminated for any reason other than by reason of the Participant becoming Disabled or the Participant’s death or retirement under the provisions of any qualified retirement plan that may be maintained by the Company or a subsidiary.
